         Case 1:19-cv-03773-PAE Document 13 Filed 07/24/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 IVELISSE SANTANA,
                                                    Civil Action No. 1:19-cv-03773-PAE
                Plaintiff,

 vs.

 CAVALRY PORTFOLIO SERVICES, LLC,

        Defendant.


       PLEASE TAKE NOTICE, that Defendant, Cavalry Portfolio Services, LLC

(“Defendant”), will apply to the United States District Court for the Southern District of New

York, before the Honorable Paul A. Engelmayer, United States District Judge, at the United States

Courthouse located at 40 Foley Square, New York, NY 10007, for an Order granting Defendant’s

Motion to Dismiss under Fed. R. Civ. P. 12, and granting such other and further relief as the Court

may deem just and proper. In support of this motion, Defendant will rely upon the annexed

Memorandum of Law in Support.

       PLEASE TAKE FURTHER NOTICE that pursuant to Local Rules, any opposing

memorandum shall be served within fourteen days after service of to this Motion.

       PLEASE TAKE FURTHER NOTICE that Defendant shall file its Reply in Support of this

Motion within seven days after service of the answering papers.

       PLEASE TAKE FURTHER NOTICE that no oral argument has been scheduled yet.

       Defendant respectfully requests that the Court enter the proposed order dismissing all

claims with prejudice and for such other relief as the Court deems appropriate.
         Case 1:19-cv-03773-PAE Document 13 Filed 07/24/19 Page 2 of 2



                                                   Respectfully Submitted,

                                                   MAURICE WUTSCHER, LLP

                                                   /s/ Brady J. Hermann.
                                                   Brady J. Hermann, Esq.
                                                   Donald S. Maurice,Jr., Esq.
                                                   Maurice Wutscher, LLP
                                                   3 Allied Drive, Suite 303
                                                   Dedham, MA 02026
                                                   (617) 861-6035
                                                   bhermann@mauricewutscher.com
                                                   COUNSEL FOR CAVALRY PORTFOLIO
                                                   SERVICES, LLC.


Dated: July 24, 2019



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Cavalry Portfolio Services, LLC’s Motion
to Dismiss was served on all parties of record via the Court’s ECF filing system on this date.



                                                   /s/ Brady J. Hermann, Esq.
                                                   Brady J. Hermann, Esq.

Date: July 24, 2019
